                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                     COLUMBIA DIVISION

MICHAEL D. ROBINSON,                               )
                                                   )
           Plaintiff,                              )
                                                   )         NO. 1:16-cv-00095
v.                                                 )
                                                   )         JUDGE CAMPBELL
SEAN BRANTLEY,                                     )         MAGISTRATE JUDGE
                                                   )         BROWN
           Defendant.                              )


                                              ORDER


       The Court having been advised that this action has been settled, the action is dismissed without

prejudice to the right, upon good cause shown within forty-five (45) days, to reopen the action if the

settlement is not consummated. Within this forty-five day period, the parties may submit a proposed

agreed order of compromise and dismissal.

       It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
        
        
        
        
